Citation Nr: 0520552	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
service-connected left knee disability.  He initiated and 
subsequently perfected an appeal of this decision.  

During the pendency of this appeal, the veteran was awarded a 
10 percent rating for his left knee disability.  However, 
because there has been no clearly expressed intent on the 
part of the veteran to limit his appeal to entitlement to a 
specified disability rating, the VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, this issue 
remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2002, the veteran testified before a member of the 
Board who is no longer with the Board.  Because the Veterans 
Law Judge who presides at the hearing must also participate 
in the final adjudication of the claim on appeal, the veteran 
was sent a letter informing him of the presiding member's 
departure and offering him the opportunity for another Board 
hearing.  See 38 C.F.R. § 20.707 (2004).  In June 2005, the 
veteran responded, stating he would like another Board 
hearing.  Thus, this claim must be remanded in order to 
afford the veteran his requested hearing.  

Therefore, in light of the above, this appeal is remanded for 
the following development:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board, seated at the RO ("Travel 
Board"), as soon as practicable.  The 
veteran and his representative should 
also be afforded timely notice thereof.  

By this action, the Board takes no position regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




